           Case 2:20-cv-05580-CFK Document 6 Filed 11/20/20 Page 1 of 3




                        IN THE FEDERAL DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTON                                 :
                                                      : Case No. 2:18-cv-03723-JDW
                                                      :
                                                      :
v.                                                    :
                                                      :
FCS CAPITAL ET AL.                                    : RESPONSE TO FEE PETITION

                            RESPONSE TO FEE PETITION [ECF 101]



        During the extensive hearing on November 4, 2020 [ECF 115], this Honorable Court
heard, at length, from two different sets of clients of Mr. Thomas’, how Thomas failed to
communicate with his clients, failed to provide them with material ordered to be produced to
them by the Court, including post-judgment interrogatories, as well as Thomas’ falsehoods both
to clients and to the Court itself.

        “Federal Rule of Civil Procedure 37 (b) authorizes sanctions for failure to comply with
        discovery orders. The District Court may bar the disobedient party from introducing
        certain evidence, or it may direct that certain facts shall be "taken to be established for
        the purposes of the action. . . ." The Rule also permits the trial court to strike claims from
        the pleadings, and even to "dismiss the action . . . or render a judgment by default against
        the disobedient party." See National Hockey League v. Metropolitan Hockey Club, 427
        U. S. 639 (1976) (per curiam); Dellums v. Powell, 184 U. S. App. D. C. 339, 566 F. 2d
        231 (1977). Both parties and counsel may be held personally liable for expenses,
        "including attorney's fees," caused by the failure to comply with discovery orders. [fn 10]
        Rule 37 sanctions must be applied diligently both "to penalize those whose conduct may
        be deemed to warrant such a sanction, [and] to deter those who might be tempted to such
        conduct in the absence of such a deterrent." National Hockey League v. Metropolitan
        Hockey Club, supra, at 643.” Roadway Express, Inc. v. Piper, 447 US 752, 763-64
        (1980).
          Case 2:20-cv-05580-CFK Document 6 Filed 11/20/20 Page 2 of 3




       Specific and explicit testimony from both Mr. Shargel and Mr. Yashayev stated that they
had requested to Mr. Thomas that they appear at the October 2, 2020 hearing, and that Mr.
Thomas had not only not provided them with the Zoom link, but that the undersigned counsel,
not Mr. Thomas was the one who informed them that the hearing had gone on in their absence.
Had they appeared at the hearing and been questioned by Mr. Reo, there would be no basis for
the Fee Petition now at issue. That they were not present is entirely due to Mr. Thomas.

       It is unfortunate that Mr. Reo was forced to expend time in forcing Mr. Thomas to
comply with the Court’s Orders. However, Mr. Thomas’ clients also spent time and money in an
attempt to get Thomas to do his job. It is part of the reason that a malpractice action has been
filed against him in 20-cv-5580-CJK. Mr. Reo has already been awarded more than $7,000 in
attorney’s fees due to Mr. Thomas’ inactivity in this case [ECF 77], which were attributable
jointly and severally to both attorney and client. Mr. Shargel and Mr. Yashayev, as well as their
still-not-operating LLC, have suffered enough due to Mr. Thomas’ Bartleby the Scrivener
methods of practicing litigation. Rule 37(b)(2)(C) states that a Court may withhold an award of
sanctions if “other circumstances make an award of expenses unjust.” The undersigned counsel
respectfully suggests that, with Mr. Thomas having withdrawn as counsel, leaving his clients
with a $54,000 judgment and $7,029.08 in attorney’s fees already due, these are just those “other
circumstances.” It is respectfully requested that the Fee Petition be denied.



                                              Respectfully submitted,



                                              ______________________/s_______________
                                              LIONEL ARTOM-GINZBURG, ESQUIRE
                                              PA Attorney ID#88644
                                              Law Offices of Lionel Artom-Ginzburg
                                              The Franklin
                                              834 Chestnut Street, Suite 206
                                              Philadelphia, PA 19107
                                              (215) 925-2915
                                              (267)-930-3934 FAX
                                              lionel@artom-ginzburg.com
November 19, 2020
          Case 2:20-cv-05580-CFK Document 6 Filed 11/20/20 Page 3 of 3




                      IN THE FEDERAL DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTON                               :
                                                    : Case No. 2:18-cv-03723-JDW
                                                    :
                                                    :
v.                                                  :
                                                    :
FCS CAPITAL ET AL.                                  :

                                 CERTIFICATE OF SERVICE



I, Lionel Artom-Ginzburg, Esquire, do state that I served the preceding Response to Petition for
Fees Pursuant to Rule 37 upon Bryan Reo, Esquire, by the CM/ECF system of the Eastern
District of Pennsylvania.



                                             ______________________/s_______________
                                             LIONEL ARTOM-GINZBURG, ESQUIRE
                                             PA Attorney ID#88644
                                             Law Offices of Lionel Artom-Ginzburg
                                             The Franklin
                                             834 Chestnut Street, Suite 206
                                             Philadelphia, PA 19107
                                             (215) 925-2915
                                             (267)-930-3934 FAX
                                             lionel@artom-ginzburg.com
November 19, 2020
